138 U.S. 403 (1891)
CHENEY
v.
HUGHES.
No. 741.
Supreme Court of United States.
Submitted January 5, 1891.
Decided January 12, 1891.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF NEBRASKA.
Mr. William A. McKenney for the motion. No appearance on the other side.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
The writ of error in this case was dismissed by plaintiff in error on the 5th of January, and at the same time a motion was made on his behàlf for leave to withdraw the transcript of record heretofore filed herein. The transcript has become a part of the records of this court, which we cannot permit to be mutilated or destroyed. Its contents are accessible here, and the original record remains in the Circuit Court. If information is desired, either source may be resorted to.
The motion is denied.